Citation Nr: 1640542	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  08-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for an upper back disorder.

3.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected tinnitus. 

4.  Entitlement to a separate compensable rating for bruxism.

5.  Entitlement to an initial compensable rating for right ear hearing loss prior to July 22, 2009.

6.  Entitlement to an initial compensable rating for bilateral hearing loss prior to December 1, 2015; a rating in excess of 10 percent from December 1, 2015, to December 15, 2015; and a rating in excess of 50 percent thereafter.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Attorney Robert A. Laughlin


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the Virtual VA and Veterans Benefit Management System (VBMS).  All records are now in these electronic systems.

In June 2010 and August 2014, the Board remanded the claim for entitlement to an initial compensable rating for right ear hearing loss for further development.  In August 2014, the Board also remanded the claim for TDIU for further development.  That development has been completed, and the appeal has now been returned to the Board for further appellate consideration.

The Veteran testified at a July 2009 Travel Board hearing before the undersigned regarding the issue of entitlement to an initial compensable rating for right ear hearing loss.  He also testified at an April 2016 Travel Board hearing before the undersigned regarding the issue of entitlement to service connection for Meniere's disease.  Transcripts of those proceedings are associated with the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement service connection for a right ankle disorder and an upper back disorder; a separate compensable rating for bruxism; entitlement to an initial compensable rating for right ear hearing loss prior to July 22, 2009; initial compensable rating for bilateral hearing loss prior to December 1, 2015; a rating in excess of 10 percent from December 1, 2015, to December 15, 2015; and a rating in excess of 50 percent thereafter; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran's Meniere's disease is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).
 
Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for Meniere's disease, to include as secondary to service-connected tinnitus.  He is service connected for tinnitus, and he has a current diagnosis of Meniere's disease.  See, e.g., August 2012 VA Treatment Records.

In September 2012, the Veteran underwent a VA examination, and in December 2015, to determine the nature and etiology of Meniere's disease.  During the September 2012 VA examination, the Veteran was diagnosed with Meniere's disease with vertigo more than once weekly from one to 24 hours, and with hearing impairment and tinnitus.  The examiner noted a history of bilateral ear drum rupturing while in service.  The examiner opined that Meniere's disease was less likely than not a result of tinnitus because tinnitus is a symptom of the disease, and not a cause of it.  The examiner could not determine whether Meniere's disease has been aggravated by tinnitus.  The examiner did not offer an opinion as to whether Meniere's disease was directly etiologically related to service, and did not indicate that the Veteran's claims file was reviewed in conjunction with the examination.

During the December 2015 disability benefits questionnaire, a VA examiner reviewed the Veteran's claims file and determined that Meniere's disease was less likely than not a result of the Veteran's service-connected bilateral hearing loss and tinnitus.  The examiner noted that Meniere's disease causes fluctuating levels of hearing with worsening hearing over time, episodic vertigo, aural fullness, and unilateral tinnitus; and opined that these are symptoms of the disease and cannot cause the disease.  The examiner also determined that Meniere's disease is less likely than not aggravated beyond its natural progression by bilateral hearing loss and tinnitus for the same reason.  The examiner further opined that while there is no normal progression for Meniere's disease as each patient's disease progresses at different rates, the Veteran's audiogram results were not outside the normal progression for this disease.

While the September 2012 and December 2015 VA examinations provided probative evidence that the Meniere's disease was not caused or aggravated by service-connected conditions, the claims file contains equivocal evidence that Meniere's disease is directly etiologically related to service.  October 2012 private medical records reflect that the Veteran sought private treatment for Meniere's disease.  The private physician noted that, while Meniere's disease was not diagnosed at separation from service, service-connected tinnitus is a symptom of Meniere's disease and is associated with the disease.  In July 2013, the same private physician determined that the symptoms of Meniere's disease were related to the Veteran's military service.  The physician noted the Veteran's exposure to jet aircraft and artillery, and the Veteran's report of bleeding ears at that time.  The physician opined that Meniere's disease is as likely as not the result of scar tissue in the endolymphatic duct as a result of the in-service noise exposure.

Further, the Veteran has provided testimony regarding in-service noise exposure.  After firing artillery in 1970, the Veteran experienced immediate bleeding from both ears.  Within thirty days from that incident, he was exposed to noise from het afterburners that caused his ears to crackle.  He also fired heat seeking missiles from his right shoulder.   See April 2016 Hearing Testimony; see also September 2012 Veteran Statement.  The Veteran is competent to attest to matters of which he has first-hand knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While service treatment records do not reflect treatment for ear problems, his DD Form 214 shows his military occupational specialty (MOS) was field artillery.  The Veteran's testimony is consistent with his service, and his consistent reporting of in-service noise exposure is both credible and probative of the current issue.

While service treatment records are negative for treatment for symptoms of Meniere's disease, the Veteran's statements regarding in-service noise exposure and private physician's opinion that service-connected tinnitus is a symptom of Meniere's disease are credible and probative.  Therefore, as the evidence of record is in relative equipoise, and resolving reasonable doubt in favor of the Veteran, the Board finds service connection is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for Meniere's disease is granted.


REMAND

A remand is required to provide the Veteran a Travel Board hearing.  In his June 2011 substantive appeal for entitlement to TDIU, he requested a Travel Board hearing.  In his July 2013 substantive appeal for entitlement to service connection for a right ankle disorder and an upper back disorder, he requested a Travel Board hearing.  In his April 2016 substantive appeal for entitlement to a separate compensable rating for bruxism, which is currently rated with an acquired psychiatric disorder, he requested a Travel Board hearing.  Where a Board hearing is requested, the Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b), (d); 38 C.F.R. §§ 3.103(c), 20.700(a).  On remand, the Veteran must be provided a Travel Board hearing for these claims.

Further, a remand is needed to obtain treatment records regarding the Veteran's right ear and bilateral hearing loss.  VA audiological treatment records from November 2007 and October 2012 indicate that audiograms were conducted and can be displayed under the "Tools Menu."  The Board cannot access the system where those records are stored, and they do not appear to be in the claims file.  A March 2007 VA examinations indicates the Veteran had audiograms on October 3, 2006, and October 10, 2006.  These audiograms are also not in the claims file.

Finally, the Veteran indicated that he was applying for social security disability.  In August 2014, the Social Security Administration (SSA) indicated no medical records existed for the Veteran.  However, in A September 2014 letter, the Veteran's representative noted that his first SSA appointment was occurring the following month.  No additional attempts have been made to secure any available SSA records.  Upon remand, any such available records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the reported results of VA audiograms conducted on October 3, 2006, and October 10, 2006; and conducted in November 2007 and October 2012.

2.  Request from SSA copies of documents, including medical records and any decisions, issued in connection with his claim for benefits.  All attempts to obtain records should be documented in the claims folder.

3.  After completing the actions detailed above, readjudicate the claims for entitlement to initial compensable rating for bilateral hearing loss prior to December 1, 2015; a rating in excess of 10 percent from December 1, 2015, to December 15, 2015; and a rating in excess of 50 percent thereafter.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, these claims must be returned to the Board for appellate review.

4.  Schedule the Veteran for a Travel Board hearing for the issues of entitlement to service connection for a right ankle disorder and an upper back disorder, entitlement to a separate compensable rating for bruxism, and entitlement to TDIU at the appropriate RO at the next available opportunity in accordance with applicable procedures.  If the Veteran wishes to withdraw his hearing request, he should do so in writing at the RO.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


